Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,722,527. 
This rejection has been withdrawn in view of the Terminal Disclaimer filed 01/05/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,722,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bosch et al. US 2014/0287039 A1.
This rejection has been withdrawn in view of Applicant’s Remarks filed 01/05/2021.  Applicant argues that Bosch does not teach abiraterone acetate is solubilized in the lipid matrix.

Claims 1, 5-7, 10, 11, 13, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grenier et al. US 2015/0133416 A1.
Grenier teaches a pharmaceutical composition comprises abiraterone acetate dissolved in carrier comprising one or more lipid excipients chosen from comprising fatty acid esters, phospholipids, phosphatidyl compounds, glycosylceramides, fatty acids, non-ionic surfactants, vitamin E tocopheryl succinate polyethylene glycol, glycerides or their derivatives, and their mixtures.  See abstract and paragraph 0092.  Liquid filled capsule formulation is found in paragraphs 0052 and 0095.  The use of surfactant is found in paragraph 0058.  The amount of liquid excipients is found in paragraphs 0079-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grenier et al. US 2015/0133416 A1, in view of Peresypkin et al. US 2007/0298099 A1.
Grenier is relied upon for the reasons stated above.  The Grenier reference does not expressly tech the claimed specific surfactant.
Peresypkin teaches a liquid filled capsule comprising surfactant includes glyceryl monooleate and propylene glycol monocaprylate.  See paragraph 0036 and claims.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include glyceryl monooleate and propylene glycol monocaprylate to obtain the claimed invention.  This is because Peresypkin teaches the use of include glyceryl monooleate and propylene glycol monocaprylate in a capsule filled composition is known in the art, this is because Peresypkin teaches the use of include glyceryl monooleate and propylene glycol monocaprylate as a surfactant is known in the art, and .  

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. US 2015/0157646A1, in view of Grenier et al. US 2015/0133416 A1.
This rejection has been withdrawn in view of Applicant’s Remarks filed 01/05/2021.
 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office mistakenly interprets the excipient amounts that Grenier recites in ¶¶ [0079] and [0080] as constituting the amount of lipid and/or surfactant that can be used in its compositions. On the contrary, these are amounts of the additional excipients (e.g., fillers, bulking agents, protectants, etc. described by 1$ [0076]-[0078]) that can be added to Grenier's lipid and/or the surfactant components; they are not amounts for the lipid or surfactant components of its pharmaceutical composition. This is clear from reading Grenier as a whole and particularly in view of $$ [0052], [0074], [0079], and [0080]. Grenier cannot and does not anticipate claim 1 (or the claims depending therefrom) for at least this reason and thus the rejection should be withdrawn.
However, Applicant’s arguments are not persuasive for the following reasons:
First, Applicant’s attention is called to the teaching in paragraph 0049, where Grenier teaches compositions comprises one or more lipid excipients or surfactants and/or co-surfactants.  Here, the phrase “or” clearly shows surfactants or co-surfactants are optional.  Even assuming for arguendo the surfactants and co-surfactants are combined with the lipid excipients, this teaching still falls within the claimed limitation of mixture of the fatty acid ester of glycerol;
Second, Applicant’s attention is called to paragraphs 0052 and 0092-0094, where Grenier teaches dissolving abiraterone acetate in a lipid carrier to form a liquid formulation that can be filled into capsules.  Thus, this teaching clearly shows that the excipients in the liquid formulation comprises one or more lipid excipients in an amount suitable to dissolve the abiraterone.  More significantly, paragraph 0082 teaches that abiraterone is dissolved in a liquid oil form.  As such, selecting any one of the lipid excipients is anticipated and “envisaged”.  Furthermore, Grenier teaches excipients can be employed in an amount of up to 60% w/w.  See paragraph 0079.  As such, one of ordinary skills in the art will obtain a liquid oil formulation comprising one or more lipid excipients in the amount that falls within the claimed range given the teachings in paragraphs 0049-0052 and 0082-0094;
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  Here, Grenier clearly teaches a liquid formulation comprising one or more liquid excipients in an amount that falls within the claimed range, namely, up to about 60% w/w; and
Besides all that mentioned above, Applicant’s attention is further called to the teaching in paragraphs 0062-0064, where Grenier teaches the compostiion comprising a fatty acid such as glycerol in an amount ranging between 0.1-50%.
Thus, for at least the above reasons, the 102 rejection by Grenier is maintained.
   
Applicant argues that Peresypkin does not cure the above-noted deficiencies of Grenier. In fact, Peresypkin is not even directed to abiraterone acetate formulations. It therefore follows that it cannot provide any teaching or suggestion that its surfactants are capable of enhancing abiraterone acetate bioavailability, which is the entire purpose 
However, in response to applicant's argument that Peresypkin is not directed to abiraterone acetate formulations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Peresypkin is relied upon solely for the teaching of liquid-fill formulations useful for capsules.  More specifically a lipid fill formulation that increase solubility of the active agent.  See paragraph 0006.  Thus, one of ordinary skills in the art would have been motivated to optimize the teaching in Grenier in view of the teaching in Peresypkin with the expectation of at least similar results.  Therefore, the 103 rejection over Grenier in view of Peresypkin is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615